Title: To James Madison from Joseph Stanton, 22 December 1806
From: Stanton, Joseph
To: Madison, James



Sir
Washington City decr. 22nd. 1806.

I herewith transmit, for your Consideration The inclosed Letters Recommending Mr. Wm. S. Shaw as a Suitable person for Consul of the Island of Mediera.  I am not personally acquainted with the Gentleman, But am With his two Recommenders the Robinsons.  They are Respectable Merchants of the City of Newyork, which Induces me to Join them in Soliciting your Interest for his Appointment  I am With Assurances of great Regard and Esteem your Huml. Servt.

Jos: Stanton


The above Gentlemen are friends to our Government & Constitution


Stanton

